                    Case 3:18-cv-00360-WHA Document 175 Filed 03/05/19 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                    Northern District
                                                  __________  DistrictofofCalifornia
                                                                           __________


      Uniloc USA, Inc. and Uniloc Luxembourg, S.A.                 )
                             Plaintiff                             )
                                v.                                 )      Case No.   18-00360 WHA
                           Apple Inc.                              )
                            Defendant                              )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Electronic Frontier Foundation                                                                                      .


Date:    March 5, 2019                                                                   /s/ Alexandra H. Moss
                                                                                            Attorney’s signature


                                                                                 Alexandra H. Moss. (CA SBN 302641)
                                                                                        Printed name and bar number
                                                                                     Electronic Frontier Foundation
                                                                                            815 Eddy Street
                                                                                       San Francisco, CA 94109

                                                                                                  Address

                                                                                              alex@eff.org
                                                                                              E-mail address

                                                                                             (415) 436-9333
                                                                                             Telephone number

                                                                                             (415) 436-9993
                                                                                               FAX number


            Print                        Save As...                                                                   Reset
